MEMORANDUM **
Mr. Ranendra N. Dutta (“Dutta”) appeals pro se the district court’s dismissal of his complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, see McHenry v.. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.1
On February 23, 2000, Dutta filed a two-page document entitled “complaint for discrimination.” The named defendants were the Defense Logistics Agency, the Department of Defense, the United States government, and “Does 1-10 and other Employees of the U.S. Federal Government.” By order entered May 15, 2000, the district court stated that Dutta’s complaint failed to allege adequate grounds to demonstrate jurisdiction (Fed. R. Civ. Proc.8(a)(l)) and allowed Dutta to file an amended complaint by May 30, 2000.
On May 30, 2000, Dutta lodged a second two-page “complaint for discrimination.” The complaint cited a ‘Webstar” [sic] definition of discrimination and alleged that the U.S. Government discriminated by refusing to pay him for developing his complex computer system for an automated work schedule. By order entered June 9, 2000, the district court ordered the May 30 complaint stricken and allowed Dutta until June 19, 2000 to filed a “first amended complaint.” The order stated that if such complaint does not conform the Federal Rules of Civil Procedure, the matter will be dismissed.
By order entered July 17, 2000, the district court dismissed the matter because Dutta failed to file an amended complaint by the order date. Dutta timely appealed.
We agree with the district court that Dutta failed to comply with Rule 8(a). The record demonstrates that the district court adequately explained the deficiencies in Dutta’s complaint, afforded him ample time to amend the complaint, and warned him that failure to follow the court’s order would result in a dismissal of his action. See McHenry, 84 F.3d at 1178-79. Accordingly, the district court was within its discretion to dismiss the action. Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Dutta has made several requests for mediation and arbitration in this court. Those requests are hereby denied.